Case 17-13816-elf   Doc 685-1 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit A Page 1 of 19




                            EXHIBIT A
Case
 Case17-13816-elf
      17-13816-elf Doc
                    Doc306
                        685-1
                            FiledFiled
                                   01/24/18
                                       05/31/19
                                              Entered
                                                  Entered
                                                        01/24/18
                                                           05/31/19
                                                                 12:11:34
                                                                    22:37:05
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit A Page Page22ofof19
                                                      15


                                 SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”) is made by and between Dalmatia Import Group, Inc.
(“Dalmatia”), Maia Magee, Lancaster Fine Foods, Inc. (“Lancaster”), Earth Pride Organics, LLC
(“Earth Pride), C.O. Nolt, Inc. (“C.O. Nolt”) and Michael S. Thompson (each a “party” and
collectively, the “parties).

WHEREAS, on October 11, 2017, the parties participated in a hearing regarding certain post-
trial motions, which were permitted to proceed in accordance with the order entered on July 31,
2017 by the Bankruptcy Court, which hearing was, by agreement of the parties, halted in favor of
a settlement conference with Judge Edward G. Smith in the action Dalmatia Import Group, Inc.
and Maia Magee v. FoodMatch, Inc., Lancaster Fine Foods, Inc., Earth Pride Organics, LLC,
C.O. Nolt, Inc. and Michael S. Thompson (E.D. Pa. Case No. 16-2767) (the “Action”). At the
end of the settlement conference, the parties entered into a binding settlement agreement, the
terms of which were documented in a handwritten agreement signed by the parties. A true and
correct copy of the handwritten settlement agreement is attached hereto as Attachment A. For
the convenience of the parties, the text of the October 11 agreement is copied here:

       Injunction shall be entered effective October 12, 2017 and to continue until 5:00 pm on
       October 13, 2018, prohibiting Lancaster Fine Foods from producing, selling or shipping
       any fig product excluding (1) one truckload of fig spread to ship within 36 hours to
       FoodMatch and (2) producing, selling or shipping to existing customer Turner Foods, in
       accordance with the current business arrangement not more than 3 truck loads per year.

       Commencing at 5:01 pm on October 13, 2018 and continuing for a period of five years
       thereafter, Lancaster Fine Foods and Earth Pride Organics shall be enjoined from selling
       any fig spread containing (1)             , (2) using       used by Dalmatia, (3)
                       , or (4) using the same percentages of sugar and fig as used by Dalmatia.

       Dalmatia shall have the ability to pursue its current claim in Bankruptcy Court but will
       support any plan not inconsistent with this agreement as long as it pays out at least 10%.

       Dalmatia shall have judgment entered against C.O. Nolt as requested in its filings.

       Dalmatia shall have the right to verify Lancaster Fine Foods and Earth Pride Organic’s
       compliance with the injunctions set forth above.

       Upon payment of the sum of                                                   to Plaintiffs,
       the injunctions will be terminated, the claim in bankruptcy will be assigned to Mr.
       Thompson or his designee, and the judgment against C.O. Nolt will be stricken and
       judgment against Mr. Thompson shall be stricken/vacated.

       The case shall be closed, subject to the judgment against Maia Magee being vacated
       (motion granted without objection).

       Motion for judgment against Mr. Thompson (Doc. Id. 335) shall be granted in the amount
       of $1,200,000.00 (One Million Two Hundred Thousand Dollars).
Case
 Case17-13816-elf
      17-13816-elf Doc
                    Doc306
                        685-1
                            FiledFiled
                                   01/24/18
                                       05/31/19
                                              Entered
                                                  Entered
                                                        01/24/18
                                                           05/31/19
                                                                 12:11:34
                                                                    22:37:05
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit A Page Page33ofof19
                                                      15


       The parties shall memorialize this agreement in a more formal written settlement
       agreement. The parties shall also provide an agreed injunction order to supersede the
       order entered on October 12, 2017. Counsel for Lancaster Fine Foods and Earth Pride
       Organics shall take appropriate action to get any necessary approvals from the
       Bankruptcy Court. The parties, intending to be legally bound, agree to the above
       settlement:

       [signed on October 11, 2017 on behalf of Dalmatia Import Group, Inc., Maia Magee,
       Lancaster Fine Foods, Inc., Earth Pride Organics, LLC, and Michael S. Thompson];

WHEREAS, on October 12, 2017, the Court entered the Order attached hereto as Attachment B;
and

WHEREAS, the parties wish to memorialize, clarify and further document their settlement
agreement;

NOW, THEREFORE, in consideration of the foregoing and the promises and undertakings set
forth herein, it is agreed as follows.

       1.      The October 11, 2017 settlement agreement (Attachment A) remains in full force
and effect and is incorporated by reference in this Agreement.

        2.    The parties agree to entry of a Court Order adopting and incorporating this
Agreement by reference in the form of Attachment C. Counsel for the Plaintiffs will file a copy
of this Agreement under seal with the Court.

        3.     Dalmatia will amend its claims in Lancaster and Earth Pride’s bankruptcy cases,
which are now pending in the United States Bankruptcy Court for the Eastern District of
Pennsylvania (Case No. 17-13816 and 17-13819), to an amount of $1,758,871. These will be
fixed, valid and allowed unsecured claims in the bankruptcy cases, which will not be challenged
by Lancaster, Earth Pride, Michael S. Thompson or C.O. Nolt.

        4.      During the term of the injunctions described in the first two paragraphs of
Attachment A, and for a period of 60 days thereafter, Dalmatia shall have the right to verify
Lancaster and Earth Pride’s compliance therewith, at Dalmatia’s sole cost, by having no more
than two designated representatives inspect and observe Lancaster’s facility, operations and
records at any time during Lancaster’s normal business hours upon at least one business day’s
advance notice. Dalmatia’s designated representative(s) shall be permitted: to observe
production of any fig product; to view inventory of raw materials and finished products; to
inspect books and records related to the manufacture, sale and/or shipment of fig products; to
make copies of such books and records; to take photographs; and to make audio and/or video
recordings. Such inspections shall be conducted by an attorney(s) for Dalmatia or by a
consultant(s) who is not otherwise involved in Dalmatia’s business. Such designated
representative(s) must agree that information obtained during their inspections shall not be
disclosed to Dalmatia or to any third party except Dalmatia’s attorneys, except to the extent
necessary to enforce the injunctions and this Agreement. Notwithstanding the foregoing,
Dalmatia’s representative(s) may disclose to Dalmatia whether in their view the injunctions



                                                2
Case
 Case17-13816-elf
      17-13816-elf Doc
                    Doc306
                        685-1
                            FiledFiled
                                   01/24/18
                                       05/31/19
                                              Entered
                                                  Entered
                                                        01/24/18
                                                           05/31/19
                                                                 12:11:34
                                                                    22:37:05
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit A Page Page44ofof19
                                                      15


and/or the parties’ agreement have been or are being violated, as well as the specific provision
that Dalmatia’s representatives allege is being violated.

        5.     Upon payment of               to Dalmatia and/or Maia Magee: (a) the injunctions
described in the first two paragraphs of Exhibit A will terminate, but all other provisions of this
Agreement will otherwise remain in effect including without limitation the release stated in
paragraph 8; (b) counsel for the Plaintiffs will file in the Action a stipulation in the form of
Exhibit D asking the Court to vacate the judgments against C.O. Nolt and Michael S. Thompson;
and (c) Dalmatia shall assign its claims in Lancaster and Earth Pride’s bankruptcy cases to
Michael S. Thompson or his designee, without recourse.

       6.      The payment referenced in paragraph 5 shall be made by wire transfer to:

               Handel Food Law LLC Attorney Trust Account
               Bank of America, NA
               222 Broadway
               New York, New York 10038
               Routing No: 026009593
               Account No: 381023670741

        7.      The parties shall not disclose to any third party the following aspects of their
agreement, hereinafter referred to as “Confidential Information”: (a) the fact that Lancaster and
Earth Pride are prohibited from                                            , as that information
reveals specific trade secrets of Dalmatia; and (b) the amount of the payment described in
paragraph 5. However, the parties may disclose such information to their attorneys and
accountants who need to know it for purposes of providing legal and tax advice to the parties.
The parties shall require that their respective officers, directors, shareholders, employees,
attorneys and accountants agree to maintain the confidentiality of the Confidential Information.
Notwithstanding the foregoing, either Party may disclose the Confidential Information to the
extent necessary in connection with a legal proceeding to enforce the court’s orders and/or this
Agreement, or in response to a subpoena, court order or other valid discovery request in another
legal or governmental proceeding, provided that the party subject to the subpoena, court order or
request first notifies the other party so that it may attempt to obtain a protective order or
confidentiality agreement. If a copy of this Agreement or the October 11, 2017 agreement must
be filed with the Bankruptcy Court to obtain approval of the settlement, the Confidential
Information will be redacted and only disclosed upon order of the Bankruptcy Court with an
appropriate protective order.

        8.      Lancaster, Earth Pride, Michael S. Thompson and C.O. Nolt hereby and forever
release Dalmatia and Maia Magee of and from any and all claims of whatever kind and nature
they may have had or may now have, whether known or unknown, that may be asserted under
chapter 5 of title 11 of the U.S. Code.

       9.      Counsel for Lancaster and Earth Pride promptly shall file a motion pursuant to
Federal Rule of Bankruptcy Procedure 9019 for approval of the parties’ settlement by the
Bankruptcy Court.



                                                 3
Case
 Case17-13816-elf
      17-13816-elf Doc
                    Doc306
                        685-1
                            FiledFiled
                                   01/24/18
                                       05/31/19
                                              Entered
                                                  Entered
                                                        01/24/18
                                                           05/31/19
                                                                 12:11:34
                                                                    22:37:05
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit A Page Page55ofof19
                                                      15


        10.     The parties agree that the United States District Court for the Eastern District of
Pennsylvania shall have continuing jurisdiction over all disputes arising from this Agreement or
the Action. Any such disputes shall be raised in this Action, unless that is impossible, in which
case they shall be raised in a separate action to be designated by the filing party as related to the
Action. The parties shall not object to any such disputes being resolved in the United States
District Court of the Eastern District of Pennsylvania, Easton Division. Any disputes asserted by
or through any other party in interest in the bankruptcy cases shall be raised in the Bankruptcy
Court. Any dispute arising from or related to this Agreement shall be governed by the law of
Pennsylvania.

       11.     All notices under this Agreement shall be sent by email and overnight mail as
follows.

                               To Dalmatia:

                               Maia Magee
                               Dalmatia Import Group, Inc.
                               28 West Flagler Street, Suite 900
                               Miami, Florida 33130

                               with a copy to:

                               Lauren Handel, Esq.
                               Handel Food Law LLC
                               75 Washington Valley Road, #416
                               Bedminster, New Jersey 07921
                               lauren@handelfoodlaw.com

                               To Lancaster, Earth Pride, C.O. Nolt and Michael S. Thompson:

                               Michael S. Thompson
                               301-501 Richardson Drive
                               Lancaster, Pennsylvania 17601
                               13mstt@gmail.com

                               With a copy to:

                               Jeffrey S. Cianciulli
                               The Widener Building, Fifth Floor
                               1339 Chestnut St.
                               Philadelphia, Pennsylvania 19107-3519
                               jcianciulli@weirpartners.com



                                [SIGNATURE PAGE FOLLOWS]



                                                 4
 Case
Case  17-13816-elf Doc
     17-13816-elf   Doc 685-1
                       306  FiledFiled 05/31/19
                                   01/24/18       Entered
                                              Entered      05/31/19
                                                        01/24/18    22:37:05
                                                                 12:11:34     Desc
                                                                           Desc Main
                            Exhibit A Page
                           Document        Page66ofof19
                                                      15


IN WITNESS WHEREOF, the Parties hereto each have approved and executed this Settlement
Agreement effective as of the last date signed below.


                                                            January 3, 2018
_____________________________                         Date: _______________________
Maia Magee
President of Dalmatia Import Group, Inc.
and for herself personally



_____________________________                         Date: _______________________
Michael S. Thompson
President and CEO of Lancaster Fine Foods, Inc.,
Earth Pride Organics, LLC, C.O. Nolt, Inc.
and for himself personally




                                              5
Case
 Case17-13816-elf
      17-13816-elf Doc
                    Doc306
                        685-1
                            FiledFiled
                                   01/24/18
                                       05/31/19
                                              Entered
                                                  Entered
                                                        01/24/18
                                                           05/31/19
                                                                 12:11:34
                                                                    22:37:05
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit A Page Page77ofof19
                                                      15


                                 ATTACHMENT A
                Case
                 Case
                Case 17-13816-elf
                      17-13816-elf Doc
                     17-13816-elf   Doc
                                   Doc 306
                                        685-1
                                       306  Filed
                                                Filed
                                            Filed 01/24/18
                                                      05/31/19
                                                  01/24/18   Entered
                                                                  Entered
                                                             Entered    01/24/18
                                                                           05/31/19
                                                                        01/24/18 12:11:34
                                                                                    22:37:05
                                                                                 12:11:34  Desc
                                                                                              Desc
                                                                                           Desc Main
                                                                                                Main
                                           Document
                                            Exhibit A Page
                                           Document       Page
                                                          Page8 8
                                                                8ofof
                                                                   of19
                                                                      15
                                                                      15




                                                    ACj                           .4
(•^                                  i sWii \m—                                                               A ' -<-< dcAW
            0,-voV Vd d,a         >. -V                                   <^-yV 3 ^ ^ ^                                   rA
^tU         ^2X3 [ ^ |j) rb It .V-^ ^                                    L,oy                                       Ai Aj £Vd
            pfucko<^'—^ j SX-U--^ py- ><r t~ x^.p ^\_ *^3/ .                                                                          . ^ ^AP"n
                                    A                 CJ-~~C-           /Vo   f- yy> o •-'(^l rjff
                                                                              k-toc                           ^          ^ Jy -'""C! ^L/C At
                                                                               Cn A
                                                                         •-4*> ^t.-u X^xrto
                                                                                      -*X   v ,                   i ,            '<
            ^ k'v ^) V^4"tft-3 3 (o V>                                                                               I
                                                                                                                  r^_.                            s-ot I
                                                                     O JV
                                                                                  A ^A                        ^                  "3-      i                       cT

            ^ U ' ft /) • A 3~1                £ ^ S C T--                 CQ5 "Vcj                     To '                J^y&ci- \^ I ~v                  CL <=- CicA
                                                                    3
                                                       V l          -A
                                                                                                     irirAftA^*~n^ 3^— s> pA                                      \^ei7;




?E                   tyyv                 3 3                   £T;o 1 p^-v o-v                                                       A       /
                                                                                                                                                   2,0 /(

                    4
            v.J4X>— «'L       C--w' >-   r-   —
                                         t) '•—-
                                                          An "t qs-^v^J cJ? ft ^ y                                                                      _
           '3               o-fti-'-^' p                   CJ2*\^*-ft>/-
                                                                     ~(P»" ~ ~~ ^JW AX E«?h
                                                                                 "Oli •-•«—/ *PyT*~ £*_l
  00-           Acix. C) Ar <5i —</cX                       5 ksjVl   v<_
                                                                                                         k?
                               T"^         -5(j    ftp*    1        -•L. .',
                                                                     CCi.


                                               3[             i5A         A t H)
                                                   s-.^         3vv         £ <?                     X o*—v              "s- /                              c/~



            lO^l                         =vS          n   t-3,                    fbqA^C TjCt
                                -3

   —                                           s,vy\                                                                                                                   .
  ***f                                                                                                 ^      c^0r\t0fi^c?=ch
                                                                                                                  —Aen3 los>Z
                                                skylV                                  , i«i3<;»—,\
            ^,0 .                              &lJ>                        CXlr^AftlA
 1A         0<t \v-^ A~Vva. <, lv.vt\                                              *^Ka_       /\       V ft An                                   ^ Z—r
           1 LQ      \r_J_/ 3^'
                            '-- S                                                  °^- €-jc,v/                    -Y ^ cA
                                                                              v
             Co — ^ Vn;^-L    ^                                               i ^      JaO^      3. i/W ^




      "~                            f°7                     cA~                                                    ^
 W^~        . I r-. 1 ''voft 5 A^--^tl                          l(Zx_ 3—£X~ - —                            '^W C,^ S 1 ^ .-V^- W c~> V r^"r ^
             Ar(              kn nsi 'i                         t
                                                                                    A      A               o -~Q S                cjy             tv<- c.
                      < f k~*-° j f**' 33a,                 , ^Ct ,^^,13 <=-:<<' : y) C-0                                                                     I

                            n'nvo u>^- , C*-JL              \T^X(v'----3V Ct|_'i^v";>^                               ^3®n^ S-v 5^-«? l( h-<-
             S XA^b^l 1/e C«t3<3c

            "pt-u C*-\a. s kc.) ) A C 1 o £c.o( ; ^ ^j- i,e y ftcy fU-
 ^31 . ....SaS^d^v                                              ft ^ ' ~5 A             f^W^-ne^ >L4| tu-
                                                                                                         3
           1 1 ^l/^oxjg-                   ^pC/s            C^</i~J=-X ^ft~L o,k o^Nj cAv_"y
                        Case
                         Case17-13816-elf
                              17-13816-elf Doc
                                            Doc306
                                                685-1
                                                    FiledFiled
                                                           01/24/18
                                                               05/31/19
                                                                      Entered
                                                                          Entered
                                                                                01/24/18
                                                                                   05/31/19
                                                                                         12:11:34
                                                                                            22:37:05
                                                                                                   Desc
                                                                                                      Desc
                                                                                                        Main
                                                   Document
                                                    Exhibit A Page Page99ofof19
                                                                              15




�-   -
     �-   - --       -- --
                         -   -   -   -----   ---   -   - - ----�-   �   -- -
                                                                         -   -   -   -          --   -�   -   --   -        -
                                                                                                                       ------   ----·------·---·--·-   ---- - ·--   - -
                                                                                                                                                                    -   ------·-----�---


                 I
                 !




                                         -"
                            ��  //la ---
                     b
                     --'i------    �"                                                    ___           _.___



------- --- -;m;�-. /J'(4-jcc<
                           --�----------                                                                                                      "                                        "




--  -- •1/f:
                     �--- --
                                 '
                                    -                                                -   -- -   ----           --- ---------------""



                                              /"'\0tS
 -

---"      _      I L�y__'2                                                           _     __________________________ __________________                "



        -
                 I'
-----+.-----�--------------                                                                                   --- "--·-------------------··---------




                 !
Case
 Case17-13816-elf
      17-13816-elf Doc
                    Doc306
                        685-1
                            FiledFiled
                                   01/24/18
                                       05/31/19
                                              Entered
                                                  Entered
                                                        01/24/18
                                                           05/31/19
                                                                 12:11:34
                                                                    22:37:05
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit A PagePage1010ofof19
                                                       15


                                 ATTACHMENT B
Case
 Case17-13816-elf
      17-13816-elf
       Case 2:16-cv-02767-EGS
                   Doc
                    Doc306
                        685-1
                            FiledFiled
                                 Document
                                   01/24/18
                                       05/31/19
                                            392
                                              Entered
                                                  Entered
                                                  Filed01/24/18
                                                         10/12/17
                                                            05/31/19
                                                                 12:11:34
                                                                   Page
                                                                     22:37:05
                                                                         1 ofDesc
                                                                              3 Desc
                                                                                  Main
                           Document
                            Exhibit A PagePage1111ofof19
                                                       15


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DALMATIA IMPORT GROUP, INC. and                  :
MAIA MAGEE,                                      :
                                                 :
                              Plaintiffs,        :          CIVIL ACTION NO. 16-2767
                                                 :
       v.                                        :
                                                 :
FOODMATCH, INC., LANCASTER FINE                  :
FOODS, INC., EARTH PRIDE ORGANICS,               :
LLC, C.O. NOLT, INC., and MICHAEL S.             :
THOMPSON,                                        :
                                                 :
                              Defendants.        :

                                            ORDER

       AND NOW, this 12th day of October, 2017, the remaining parties to this action having

reached an agreement to fully settle this matter; accordingly, in furtherance of the terms agreed

to by the remaining parties, it is hereby ORDERED as follows:

       1.      The defendants, Lancaster Fine Foods, Inc. (“Lancaster”) and Earth Pride

Organics, LLC (“Earth Pride”), are hereby enjoined, effective immediately, subject to further

order of the court, from producing, selling, or shipping any fig product with the exception of: (a)

one (1) truck load of fig spread to be shipped to Foodmatch, Inc. (“Foodmatch”) within thirty-six

(36) hours of the entry of this order; and (b) producing, selling, or shipping fig product to

existing customer Turner Foods, not to exceed three (3) truck loads per year and in accordance

with the current business arrangement;

       2.      The parties shall formally memorialize the settlement in such manner as they

deem appropriate and shall submit to the court an agreed proposed order clarifying the terms of

the injunctive relief granted above, including the time period(s) of the injunction(s), and the

process for verifying compliance with the injunction;
Case
 Case17-13816-elf
      17-13816-elf
       Case 2:16-cv-02767-EGS
                   Doc
                    Doc306
                        685-1
                            FiledFiled
                                 Document
                                   01/24/18
                                       05/31/19
                                            392
                                              Entered
                                                  Entered
                                                  Filed01/24/18
                                                         10/12/17
                                                            05/31/19
                                                                 12:11:34
                                                                   Page
                                                                     22:37:05
                                                                         2 ofDesc
                                                                              3 Desc
                                                                                  Main
                           Document
                            Exhibit A PagePage1212ofof19
                                                       15


       3.     Dalmatia Import Group, Inc.’s (“Dalmatia”) motion for judgment as a matter of

law on its trademark infringement and counterfeiting claim against Michael S. Thompson (Doc.

No. 335) is GRANTED, and final judgment is hereby entered against the defendant, Michael S.

Thompson, in the amount of One Million Two Hundred Thousand Dollars ($1,200,000);

       4.     In accordance with the court’s May 3, 2017 judgment (Doc. No. 321), final

judgment is hereby entered against the defendant, C.O. Nolt, Inc., in the amount of One Million

Two Hundred Seventy-Five Thousand Dollars ($1,275,000);

       5.     Maia Magee’s motion for judgment as a matter of law on Lancaster’s trespass

claim (Doc. No. 337) is GRANTED, and final judgment is hereby entered in favor of Maia

Magee on this counterclaim;

       6.     Counsel for Lancaster and Earth Pride shall proceed expeditiously to obtain any

necessary approvals by the bankruptcy court to effectuate the terms of the settlement agreement;

       7.     The settlement agreement having resolved the legal issues raised in the

outstanding motions pending in this case; accordingly, except as provided in the settlement

agreement and this order, the following motions are DENIED AS MOOT: Dalmatia’s motion

for attorneys’ fees (Doc. No. 324), Dalmatia’s motion for permanent injunction on its trade

secret claims against Lancaster and Earth Pride (Doc. No. 330), Dalmatia’s motion for judgment

as a matter of law and permanent injunction on its claim against Lancaster and Earth Pride for

breach of the Beanies supply agreement’s non-competition clause (Doc. No. 333), Dalmatia’s

motion for judgment as a matter of law on its civil conspiracy claim against all defendants (Doc.

No. 334), and Dalmatia’s motion for judgment as a matter of law on its unfair competition claim

against all defendants (Doc. No. 336);




                                               2
Case
 Case17-13816-elf
      17-13816-elf
       Case 2:16-cv-02767-EGS
                   Doc
                    Doc306
                        685-1
                            FiledFiled
                                 Document
                                   01/24/18
                                       05/31/19
                                            392
                                              Entered
                                                  Entered
                                                  Filed01/24/18
                                                         10/12/17
                                                            05/31/19
                                                                 12:11:34
                                                                   Page
                                                                     22:37:05
                                                                         3 ofDesc
                                                                              3 Desc
                                                                                  Main
                           Document
                            Exhibit A PagePage1313ofof19
                                                       15


       8.      The court incorporates the terms of the settlement agreement, including those not

set forth in this order, as an order of this court, and the settlement agreement shall be enforceable

as such.    The court retains continuing jurisdiction to enforce the terms of the settlement

agreement; and

       9.      The clerk of court shall mark this case as CLOSED.


                                                      BY THE COURT:



                                                      /s/ Edward G. Smith
                                                      EDWARD G. SMITH, J.




                                                 3
Case
 Case17-13816-elf
      17-13816-elf Doc
                    Doc306
                        685-1
                            FiledFiled
                                   01/24/18
                                       05/31/19
                                              Entered
                                                  Entered
                                                        01/24/18
                                                           05/31/19
                                                                 12:11:34
                                                                    22:37:05
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit A PagePage1414ofof19
                                                       15


                                           ATTACHMENT C

                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DALMATIA IMPORT GROUP, INC. and                       :
MAIA MAGEE,                                           :
                                                      :          CIVIL ACTION NO. 16-2767
                             Plaintiffs,              :
                                                      :       STIPULATION AND ORDER
       v.                                             :
                                                      :
FOODMATCH, INC.,                                      :
LANCASTER FINE FOODS, INC., and                       :
EARTH PRIDE ORGANICS, LLC.                            :
                                                      :
                             Defendants.              :


         Dalmatia Import Group, Inc., Maia Magee, Lancaster Fine Foods, Inc., Earth Pride Organics, LLC,
C.O. Nolt, Inc., and Michael S. Thompson (collectively, the “Parties”) have entered into a Settlement
Agreement dated ___ (Doc. __) (the “Settlement Agreement”), which has been filed under seal with the
Court. The Settlement Agreement clarifies the scope and duration of the injunction entered by this Court
on October 12, 2017 (Doc. 392) and the process for verifying compliance with the injunction. The Parties
stipulate and agree that the Settlement Agreement should be incorporated and adopted as an Order of the
Court. The Court therefore ORDERS that the Settlement Agreement is adopted and incorporated as an
Order of this Court, and it shall be enforceable as such. The Court retains continuing jurisdiction as set
forth in the Settlement Agreement.

STIPULATED AND AGREED:
Dated: January __, 2018
  ___________________________                         _____________________________
  Lauren E. Handel                                    Jeffrey S. Cianciulli
  HANDEL FOOD LAW LLC                                 WEIR & PARTNERS LLP
  75 Washington Valley Road #416                      The Widener Building, Fifth Floor
  Bedminster, New Jersey 07921                        1339 Chestnut St.
  (908) 206-4103                                      Philadelphia, PA 19107-3519
  lauren@handelfoodlaw.com                            (215) 241-7740
  Attorney for Dalmatia Import Group, Inc. and Maia   jcianciulli@weirpartners.com
  Magee                                               Attorney for Lancaster Fine Foods, Inc. and
                                                      Earth Pride Organics, LLC

  ___________________________
  Michael S. Thompson for himself and as CEO of
  Lancaster Fine Foods, Inc., Earth Pride Organics,
  LLC, and C.O. Nolt, Inc.

IT IS SO ORDERED: __________________________
                  Hon. Edward G. Smith, U.S. District Judge
Case
 Case17-13816-elf
      17-13816-elf Doc
                    Doc306
                        685-1
                            FiledFiled
                                   01/24/18
                                       05/31/19
                                              Entered
                                                  Entered
                                                        01/24/18
                                                           05/31/19
                                                                 12:11:34
                                                                    22:37:05
                                                                           Desc
                                                                              Desc
                                                                                Main
                           Document
                            Exhibit A PagePage1515ofof19
                                                       15


                                            ATTACHMENT D

                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DALMATIA IMPORT GROUP, INC. and                       :
MAIA MAGEE,                                           :
                                                      :           CIVIL ACTION NO. 16-2767
                              Plaintiffs,             :
                                                      :        STIPULATION AND ORDER
       v.                                             :
                                                      :
FOODMATCH, INC.,                                      :
LANCASTER FINE FOODS, INC., and                       :
EARTH PRIDE ORGANICS, LLC.                            :
                                                      :
                              Defendants.             :


        On ____, Dalmatia Import Group, Inc., Maia Magee, Lancaster Fine Foods, Inc., Earth Pride
Organics, LLC, C.O. Nolt, Inc., and Michael S. Thompson (collectively, the “Parties”) entered into a
Settlement Agreement (Doc. __). The Settlement Agreement, which was adopted as an Order of this Court,
provides that the judgments against C.O. Nolt, Inc. and Michael S. Thompson entered on October 12, 2017,
will be vacated in the event that a certain condition is satisfied. The Parties now stipulate and agree that
such condition has been satisfied and, therefore, that the judgments against C.O. Nolt, Inc. and Michael S.
Thompson should be vacated. The Court, being advised of the Parties’ stipulation, ORDERS that the
judgments against C.O. Nolt, Inc. and Michael S. Thompson are hereby vacated. The Court retains
continuing jurisdiction as set forth in the Settlement Agreement.

STIPULATED AND AGREED:
Dated: _____, 2018
  ___________________________                         _____________________________
  Lauren E. Handel                                    Jeffrey S. Cianciulli
  HANDEL FOOD LAW LLC                                 WEIR & PARTNERS LLP
  75 Washington Valley Road #416                      The Widener Building, Fifth Floor
  Bedminster, New Jersey 07921                        1339 Chestnut St.
  (908) 206-4103                                      Philadelphia, PA 19107-3519
  lauren@handelfoodlaw.com                            (215) 241-7740
  Attorney for Dalmatia Import Group, Inc. and        jcianciulli@weirpartners.com
  Maia Magee                                          Attorney for Lancaster Fine Foods, Inc. and
                                                      Earth Pride Organics, LLC

  ___________________________
  Michael S. Thompson for himself and as CEO of
  Lancaster Fine Foods, Inc., Earth Pride Organics,
  LLC, and C.O. Nolt, Inc.

IT IS SO ORDERED: __________________________
                  Hon. Edward G. Smith, U.S. District Judge
Case 17-13816-elf   Doc 685-1
                        306-1 Filed 05/31/19
                                      01/24/18 Entered 05/31/19
                                                         01/24/18 22:37:05
                                                                  12:11:34   Desc
                          Exhibit
                            Exhibit
                                  Exhibit
                                    A PageB Page
                                             16 of119
                                                    of 4




                     Exhibit B
 Case 17-13816-elf
       Case 2:16-cv-02767-EGS
                    Doc 685-1
                        306-1 Filed
                                 Document
                                      01/24/18
                                      05/31/19
                                           392 Entered
                                                Filed 10/12/17
                                                         01/24/18Page
                                                         05/31/19 12:11:34
                                                                  22:37:05
                                                                      1 of 3 Desc
                          Exhibit
                            Exhibit
                                  Exhibit
                                    A PageB Page
                                             17 of219
                                                    of 4


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DALMATIA IMPORT GROUP, INC. and                  :
MAIA MAGEE,                                      :
                                                 :
                              Plaintiffs,        :          CIVIL ACTION NO. 16-2767
                                                 :
       v.                                        :
                                                 :
FOODMATCH, INC., LANCASTER FINE                  :
FOODS, INC., EARTH PRIDE ORGANICS,               :
LLC, C.O. NOLT, INC., and MICHAEL S.             :
THOMPSON,                                        :
                                                 :
                              Defendants.        :

                                            ORDER

       AND NOW, this 12th day of October, 2017, the remaining parties to this action having

reached an agreement to fully settle this matter; accordingly, in furtherance of the terms agreed

to by the remaining parties, it is hereby ORDERED as follows:

       1.      The defendants, Lancaster Fine Foods, Inc. (“Lancaster”) and Earth Pride

Organics, LLC (“Earth Pride”), are hereby enjoined, effective immediately, subject to further

order of the court, from producing, selling, or shipping any fig product with the exception of: (a)

one (1) truck load of fig spread to be shipped to Foodmatch, Inc. (“Foodmatch”) within thirty-six

(36) hours of the entry of this order; and (b) producing, selling, or shipping fig product to

existing customer Turner Foods, not to exceed three (3) truck loads per year and in accordance

with the current business arrangement;

       2.      The parties shall formally memorialize the settlement in such manner as they

deem appropriate and shall submit to the court an agreed proposed order clarifying the terms of

the injunctive relief granted above, including the time period(s) of the injunction(s), and the

process for verifying compliance with the injunction;
 Case 17-13816-elf
       Case 2:16-cv-02767-EGS
                    Doc 685-1
                        306-1 Filed
                                 Document
                                      01/24/18
                                      05/31/19
                                           392 Entered
                                                Filed 10/12/17
                                                         01/24/18Page
                                                         05/31/19 12:11:34
                                                                  22:37:05
                                                                      2 of 3 Desc
                          Exhibit
                            Exhibit
                                  Exhibit
                                    A PageB Page
                                             18 of319
                                                    of 4


       3.     Dalmatia Import Group, Inc.’s (“Dalmatia”) motion for judgment as a matter of

law on its trademark infringement and counterfeiting claim against Michael S. Thompson (Doc.

No. 335) is GRANTED, and final judgment is hereby entered against the defendant, Michael S.

Thompson, in the amount of One Million Two Hundred Thousand Dollars ($1,200,000);

       4.     In accordance with the court’s May 3, 2017 judgment (Doc. No. 321), final

judgment is hereby entered against the defendant, C.O. Nolt, Inc., in the amount of One Million

Two Hundred Seventy-Five Thousand Dollars ($1,275,000);

       5.     Maia Magee’s motion for judgment as a matter of law on Lancaster’s trespass

claim (Doc. No. 337) is GRANTED, and final judgment is hereby entered in favor of Maia

Magee on this counterclaim;

       6.     Counsel for Lancaster and Earth Pride shall proceed expeditiously to obtain any

necessary approvals by the bankruptcy court to effectuate the terms of the settlement agreement;

       7.     The settlement agreement having resolved the legal issues raised in the

outstanding motions pending in this case; accordingly, except as provided in the settlement

agreement and this order, the following motions are DENIED AS MOOT: Dalmatia’s motion

for attorneys’ fees (Doc. No. 324), Dalmatia’s motion for permanent injunction on its trade

secret claims against Lancaster and Earth Pride (Doc. No. 330), Dalmatia’s motion for judgment

as a matter of law and permanent injunction on its claim against Lancaster and Earth Pride for

breach of the Beanies supply agreement’s non-competition clause (Doc. No. 333), Dalmatia’s

motion for judgment as a matter of law on its civil conspiracy claim against all defendants (Doc.

No. 334), and Dalmatia’s motion for judgment as a matter of law on its unfair competition claim

against all defendants (Doc. No. 336);




                                               2
 Case 17-13816-elf
       Case 2:16-cv-02767-EGS
                    Doc 685-1
                        306-1 Filed
                                 Document
                                      01/24/18
                                      05/31/19
                                           392 Entered
                                                Filed 10/12/17
                                                         01/24/18Page
                                                         05/31/19 12:11:34
                                                                  22:37:05
                                                                      3 of 3 Desc
                          Exhibit
                            Exhibit
                                  Exhibit
                                    A PageB Page
                                             19 of419
                                                    of 4


       8.      The court incorporates the terms of the settlement agreement, including those not

set forth in this order, as an order of this court, and the settlement agreement shall be enforceable

as such.    The court retains continuing jurisdiction to enforce the terms of the settlement

agreement; and

       9.      The clerk of court shall mark this case as CLOSED.


                                                      BY THE COURT:



                                                      /s/ Edward G. Smith
                                                      EDWARD G. SMITH, J.




                                                 3
